DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim limitations “base circuit unit”, “power management unit”,  “base communication unit”, “processing unit”, “camera communication unit”, “data storage unit”, “inertia measurement unit”, “power supply unit”, and “audio unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
“base circuit unit” -  The base circuit unit is described as reference number 12, and discussed on pages 8 and 10.  However, applicant has not described a specific structure for the base circuit unit.  Page 8 describes the base circuit unit as “ a base battery unit 120…and a power management unit 121”  However, while a battery unit may have a definite structure known in the art, a power management unit does not have a known structure in the art.  Therefore, applicant has not disclosed a specific structure for the base circuit unit.
“power management unit” – the power management unit is described as reference number 121 and discussed briefly on page 8 of the specification.  However, applicant has not disclosed a specific structure for the power management unit.  Furthermore, if the power management unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the power management unit.
“base communication unit” – the base communication unit is described as reference number 13 and described on pages 8 and 10.  Applicant merely describes the base communication unit being able to communicate with the router (3000).  Applicant has not disclosed a specific structure for the base 
“processing unit” – the processing unit is described as reference number 23 and is described on pages 9-12 of the specification.  However, applicant has not disclosed a specific structure for the processing unit.  Furthermore, if the processing unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the processing unit.
“camera communication unit” –  the camera communication unit is described as reference number 24 and described on pages 9, 10, and 12-14 of the specification.  Applicant merely describes the camera communication unit being able to communicate with the router (2000) or server (3000).  Applicant has not disclosed a specific structure for the camera communication unit.  Furthermore, if the base communication unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the camera communication unit.
“data storage unit” – the data storage unit is described as reference number 25 and is described on pages 9-10, and 12-14 of the specification.  However, applicant has not disclosed a specific structure for the data storage unit.  Furthermore, if the data storage unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the data storage unit.
“inertia measurement unit” – the inertia measurement unit is described as reference number 26 and is described on pages 9 and 11 of the specification.  
“power supply unit” – the power supply unit is described as reference number 27 and is described on pages 9-11 of the specification.  However, applicant has not disclosed a specific structure for the power supply unit.  Furthermore, if the power supply unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the power supply unit.
“audio unit” – the audio unit is described as reference number 28 and is described on pages 9 and 11 of the specification.  However, applicant has not disclosed a specific structure for the audio unit.  Furthermore, if the audio unit is a computer-implemented 112(f) limitation, applicant has not disclosed a structure (typically disclosed as some type of memory) and a specific algorithm for the audio unit.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  It is noted that claims 2-11 and 18-22 either recite one of the above claim limitations or depend from a claim that recites one of the above claim limitations and are rejected for that reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 15-17, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prasannavenkatesan (U.S. Patent No. 10,623,695).
Regarding claim 1, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a magnetic levitation camera apparatus comprising: a base module (base unit, 250; see column 5, lines 10-11) comprising a base casing (platform/housing component, 245B; see column 5, lines 18-19); and a first magnetic component (magnet/electromagnet, 215B; see column 5, lines 17-18) mounted with the base casing; a camera module (levitating unit, 20; see column 5, lines 11-12) comprising a camera casing (camera housing, 210; see column 5, line 12) separate from the base casing; an image capturing unit (camera, 205; see column 5, line 12) mounted with the camera casing and configured to capture images or record videos (see column 5, lines 51-55); and a second magnetic component (magnet or electromagnet, 215A; see column 5, lines 12-13) mounted with the camera casing; wherein one of the first magnetic component and the second magnetic component is electrified to repel the other one of the first magnetic component and the second magnetic component, so that the camera module is magnetically levitated from the base module (see column 6, lines 50 to column 7, line 3).
As for claim 2, Prasannavenkatesan discloses that the first magnetic coil (magnet/electromagnet, 215B; see column 5, lines 17-18) is an electromagnetic coil module (an electromagnet inherently has a coil) and the base module further comprises a base circuit unit (processor, 265; see column 22, lines 39-47 where the processor performs the operations of the entire device), coupled to the electromagnetic coil module and configured to electrify the electromagnetic coil (inherently since the processor controls the entire device, it would also control the electrification of the electromagnet when needed).
With regard to claim 4, Prasannavenkatesan discloses that the base module further comprises a base communication unit (inherently the base, 250, would have some type of 
Regarding claim 5, Prasannavenkatesan discloses that the second magnetic component is a magnet (see column 6, line 50 to column 7, line 3).
With regard to claim 15, Prasannavenkatesan discloses an upper housing (top of the camera module); and a lower housing (the rest of the body of the camera module containing the image capturing unit (camera, 205) and the second magnetic component (215A) cooperatively with the upper housing.  See Figures 4A and 7A.
As for claim 16, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.
With regard to claim 17, Prasannavenkatesan discloses a video messaging device having a levitating camera.  More specifically and as it relates to the applicant’s claims, Prasannavenkatesan discloses a live video system, comprising:  20a remote electronic device (client devices, 110; see column 3, line 47 to column 4, line 52) with an application software imbedded therein (see column 4, lines 21-31) ; an external router (see column 5, line 5); and a magnetic levitation camera apparatus (video messaging device, 130; see column 4, line 53 to column 5, line 7), comprising: a base module (base unit, 250; see column 5, lines 10-11) having a first magnetic component (magnet/electromagnet, 215B; see column 5, lines 17-18); and  25a 
Regarding claim 23, Prasannavenkatesan discloses that the image capturing unit is a panoramic camera.  See column 6, lines 2-10, where a 360 degree field of view is captured.  This is interpreted as a panoramic image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Dong (Chinese Publ. No. CN105744128A).
Regarding claim 12, as mentioned above in the discussion of claim 1, Prasannavenkatesan discloses all of the limitations of the parent claim.  Prasannavenkatesan, however, fails to specifically disclose that the base casing comprises a top housing configured to support the camera module; and a bottom housing containing the first magnetic component cooperatively with the top housing.  Dong, on the other hand, discloses that it is well known in the art to construct a base casing of a magnetic levitation camera in such a manner.  More specifically, Dong discloses a camera base (1000; see paragraph 0026 of the provided translation) that has a top housing (top surface of the camera base; See Figure 2) to support a camera module (camera body, 3000; see paragraphs 0028 of the provided translation); and a bottom housing (everything but the top surface of the camera base) containing a first magnetic component (electromagnet, 2222, or permanent magnet, 2221; see Figures 1 and 2 and paragraph 0053 of the provided translation) cooperatively with the top housing (see Figures 1 and 2).  Dong discloses that by allowing a top housing to support a camera module, the camera module is securely held when not in use (see paragraph 0028 of the provided translation).  Additionally, by enclosing the magnetic component in a bottom housing of the base, it can be made to move, thereby allowing a controlled raising and lowering of the camera module to prevent damage and the ability to adjust the height of the camera module (see paragraphs 0034, 0035, 0044 of the provided translation).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Prasannavenkatesan to have a base similar to Dong to allow for controlled raising and lowering of the camera module to prevent damage.
As for claim 14, Prasannavenkatesan discloses that the base casing further comprises a contact pad (charging components, 230B) disposed on the top housing; wherein the contact pad .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prasannavenkatesan (U.S. Patent No. 10,623,695) in view of Dong (Chinese Publ. No. CN105744128A) and further in view of Lv (U.S. Publ. No. 2016/0064989).
Regarding claim 13, as mentioned above in the discussion of claim 12, the combination of Prasannavenkatesan and Dong discloses all of the limitations of the parent claim.  The aforementioned reference, however, fail to specifically disclose that the base includes a plurality of cushion pads disposed on the top housing and configured to abut against the camera module.  Lv, on the other hand, discloses that it is well known in the art to provide some type of cushioning on the base of a magnetic levitation device.  More specifically, Lv discloses a base housing (1) for levitating a device (microprojector, 4).  The top of the base housing is provided with a cushion to prevent damage in case of a power failure.  See paragraphs 0018 and 0047. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Prasannavenkatesan to include a cushion on the top of the base to protect the camera module in case of power failure.  Furthermore, while Lv only discloses a single cushion, one of ordinary skill in the art could have easily included a plurality of cushions on the top of the base.  Doing so is merely a matter of design choice.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 14, 2021